OPINION OF THE COURT
Friedman, J.
Under the four-tiered analysis of police-civilian encounters first propounded by the Court of Appeals in People v De Bour (40 NY2d 210, 223 [1976]), a level I “request for information”— the least intrusive level of police inquiry—is justified by an “objective, credible reason not necessarily indicative of criminality” (People v Ocasio, 85 NY2d 982, 985 [1995], citing People v Hollman, 79 NY2d 181, 187, 194 [1992]). The question presented by this appeal is whether the parking of a car beside a fire hydrant provides a police officer with an “objective, credible reason” to ask to see the driver’s license of the person sitting at the wheel of the car. We conclude that the car’s blocking the hydrant does create an “objective, credible reason” justifying the officer in making limited inquiries to determine whether the person behind the wheel is a licensed driver. The justification lies in the fact that it is not legal to stop a car beside a hydrant unless a licensed driver remains at the wheel (see Vehicle and Traffic Law § 1202 [b]; 34 RCNY 4-08 [e] [2]). In concluding that the officer is justified in asking to see the license, we are influenced by the consideration that a person who stops a car alongside a fire hydrant plainly invites, and should reasonably expect, an interaction with law enforcement. We also conclude that a police approach to a person in a car that is already stopped does not constitute a level III “forcible stop and detention” (De Bour, 40 NY2d at 223), even if the police stop their vehicle in a position that incidentally blocks the civilian vehicle’s path. Accordingly, we reverse the order granting defendant’s suppression motion, and reinstate his indictment.
The relevant facts are as follows. While on patrol in a marked police van, Police Officer Anthony Bombolino and his partner observed defendant sitting in the driver’s seat of a car parked adjacent to a fire hydrant, with the car’s motor running. Officers of the precinct had been instructed to “keep all the fire *34hydrants clear” while on patrol, since blocked fire hydrants were a “major problem” in the area. Accordingly, Bombolino parked his van “directly in front of’ defendant’s car, got out of the van, and walked over to defendant, intending to ask him to move the car. First, however, Bombolino asked defendant for his driver’s license. Defendant replied that he did not have his license with him. Bombolino then asked for another form of identification, and defendant stated that he had none. At that point, Bombolino asked defendant to state his name and date of birth, which defendant did. Bombolino’s partner entered defendant’s name and date of birth into a mobile computer, which yielded the information that defendant’s license had been suspended. Bombolino then asked defendant to step out of his car and placed him under arrest for driving with a suspended license. In conducting a search of defendant’s person incident to the arrest, Bombolino found in defendant’s pants pocket a bag of crack cocaine and a dollar bill with cocaine residue on it.
Defendant was subsequently indicted for criminal possession of a controlled substance in the fifth degree and aggravated unlicensed operation of a motor vehicle in the third degree (Vehicle and Traffic Law § 511 [1] [a]). Defendant moved to suppress the drug evidence that Bombolino had recovered from his person. The only witness called at the suppression hearing was Officer Bombolino, who testified as indicated above. Supreme Court granted the motion. Although defendant’s car had not been moving at any point during the encounter with the police, the court found that Officer Bombolino had stopped defendant by parking the police van “so as to block in the defendant.” Noting that a state statute permits parking beside a fire hydrant, provided that a licensed driver remains in the front seat, prepared to move the vehicle “immediately” should the need arise (Vehicle and Traffic Law § 1202 [b]), the court found that Officer Bombolino did not have probable cause to believe that a traffic violation was occurring when he observed defendant sitting at the steering wheel of a car parked beside a fire hydrant.1 Since Officer Bombolino did not have probable cause to suspect a traffic violation, the court reasoned, the “stop” of defendant’s car (by parking the police van in front of it) was *35unlawful. The court therefore suppressed the drug evidence recovered from defendant’s person as the product of an unlawful “stop.” We now reverse.
Initially, contrary to the view of the suppression court and Justice Tom, the evidence concerning the position in which the police van was parked did not escalate the degree of intrusion to that of a level III forcible stop requiring “reasonable suspicion” (see Ocasio, 85 NY2d at 984; Hollman, 79 NY2d at 185). Although Officer Bombolino testified on cross-examination that he parked the police van “directly in front of defendant’s car,” thereby “blocking]” him, this does not constitute a seizure of a car already stopped (see Ocasio, 85 NY2d at 984-985 [affirming finding that no seizure occurred where police approached car stopped at red light]). It appears from the record that the blocking of the car was simply incidental to the legitimate police approach to the vehicle for the purpose of asking defendant to move it. The record provides no basis for a finding that the police deliberately stopped their vehicle in a position that would block the path of defendant’s vehicle.2
Given the congested traffic conditions that prevail in many areas, we cannot conclude that a seizure occurs whenever the police, in stopping their own vehicle for the purpose of making a legitimate approach, incidentally block the path of the car of the person to whom they wish to speak. To hold otherwise, as advocated by Justice Tom, would impose on the police a new protocol requiring a motorized officer, in stopping to approach a person in a parked car, to take care to stop the police vehicle in a way that makes it possible for the other driver to pull away. According to Justice Tom, any failure to do this, whether intentional or (as here) unintentional, transforms the police ap*36proach into a level III forcible detention. We decline to adopt this approach.3
In concluding that the police approach to defendant in his already-stationary car constituted a level III stop, Justice Tom misplaces reliance on cases that, unlike this appeal, were concerned with the grounds required to justify the stop of a moving vehicle (see People v May, 81 NY2d 725, 727 [1992] [as defendant’s car “pulled away,” the police “ordered the car to pull over”]; Sobotker, 43 NY2d at 562 [the police used sirens and lights to force a car “to pull over and stop at the curb”]; Ingle, 36 NY2d at 415 [defendant, while “operating his 1949 Ford on Route 96A in Seneca County,” was “caused (by the police) ... to pull over to the side of the road”]; People v Morrison, 161 AD2d 608, 608 [1990] [the police forcibly stopped a car when they “pulled in behind the vehicle as it was attempting to leave” a parking lot, and then directed the driver to “shut the motor off’]; People v Brown, 112 AD2d 945, 945 [1985] [the police forcibly stopped a car by pulling up alongside it, and ordering the driver to turn off the engine, “ (a)s it was leaving (its) parking space”]). Nor does Justice Tom’s position find support in People v Harrison (57 NY2d 470 [1982]), which dealt with the grounds required to justify the police in ordering a person getting out of a car (which the instant defendant was not doing at the relevant time) to remain inside (see id. at 473 [defendant, who “had opened the door and was proceeding to get out of the car,” was told by the police “to get back in the car”]).
Justice Tom also fails to distinguish Ocasio (85 NY2d 982 [1995]) convincingly. In Ocasio, as we more fully discuss at a later point in this writing, the defendant’s car was stopped at a red light at the time the police approached to request information (id. at 983-984), and the Court of Appeals held that this *37request was only a level I inquiry. Thus, like defendant’s car in this case, the Ocasio vehicle was stationary prior to, and for a reason independent of, the action of the police. While the Ocasio court took note of the fact that the police in that case did not use “sirens or lights,” and did not otherwise “prevent! ] [the defendant] from departing” (id. at 984), the same is true in this case, given the absence of any evidence that the blocking of defendant’s car was intentional, or that defendant was beginning to put his car back in motion, or to get out of the car, at the time the police asked him to show his license. Justice Tom’s contention that the request for defendant’s license was, in itself, sufficiently coercive to constitute a forcible stop, is inconsistent with Ocasio, where the fact that the persons requested to identify themselves were sitting in a vehicle that (unlike defendant’s car here) was actually in the stream of traffic at the time of the request did not transform the encounter into a forcible stop. We note that, under Justice Tom’s approach, any request for the license of a motorist in a parked car apparently would be deemed to constitute a level III forcible stop.4
Turning to the question on which we and Justice Ellerin disagree—whether Officer Bombolino’s request to see defendant’s license, granting that it was only a level I inquiry, found justification in an “objective, credible reason not necessarily indicative of criminality” (Ocasio, 85 NY2d at 985)—we conclude that the request for the driver’s license did have such a justification. At the outset, we note that this Court, in People v Gonzalez (115 AD2d 73 [1986], affd 68 NY2d 950 [1986]), plainly stated that a car’s being “stopped or standing at a fire hydrant,” without more, “justified [police officers] in approaching to request information” from the car’s occupants (115 AD2d at 82), i.e., to conduct a level I inquiry. There is no support in Gonzalez (which affirmed the suppression of evidence obtained through the search of a bag, not as a result of a request for information) for Justice Ellerin’s view that it is improper for an officer to ask to see a driver’s license before requesting that a car be moved away from a hydrant. While Justice Ellerin, like Justice Tom, attempts to distinguish Gonzalez based on the *38decision’s description of the car’s standing at a hydrant as “a traffic infraction” (115 AD2d at 82), this is a matter of semantics. It remains indisputable that the basis for the initial police approach in Gonzalez was substantially the same set of concrete facts presented in this case—an occupied car that was stopped or standing adjacent to a fire hydrant.5
To the extent Gonzalez might not be deemed dispositive of this issue, we independently conclude that police officers are entitled to conduct a level I inquiry of a person at the wheel of a stationary car that is blocking a fire hydrant. Our analysis begins with the justification required for a level I inquiry, which, to reiterate, is “an objective, credible reason not necessarily indicative of criminality” (Ocasio, 85 NY2d at 985). Thus, a level I inquiry is properly predicated on observed circumstances that are susceptible to either an innocent explanation or an explanation involving illegality, as is demonstrated by the various situations that have been found to have justified level I inquiries in prior cases.6 A police officer observing such circumstances is entitled to ask the person involved in the situation “basic, nonthreatening questions regarding, for instance, identity, address or destination” (Ocasio, 85 NY2d at 985, citing Hollman, 79 NY2d at 185, 191) for the purpose of determining whether there is any need for further investigation or action.
Where a person is found sitting at the wheel of a car blocking a fire hydrant, the police officer making the observation is entitled, as even the two dissents concede, to approach to ask the person to move the car. In addition, the officer is entitled to ask the person in the car “basic, nonthreatening questions” 0Ocasio, supra) for the purpose of determining whether the car’s presence beside the hydrant is lawful—which it is if the *39person at the wheel is a licensed driver—or, alternatively, unlawful—which it is if the person at the wheel is not a licensed driver. Of course, we do not suggest that a level I inquiry is warranted by the observation of any activity that, while apparently innocent on the surface, might theoretically involve illegality. A car standing at a fire hydrant presents a special circumstance, however, in that any reasonable person would understand that, for obvious reasons of public safety, stopping one’s car beside a hydrant invites the attention of law enforcement. By thus implicitly inviting police attention, a person stopping a car beside a hydrant attenuates his or her privacy interest to the extent that it becomes appropriate for the police, upon approaching in order to direct the removal of the car, to make limited inquiries to ascertain that such person is a licensed driver.
As the Court of Appeals has recently reiterated, “whether police interference is reasonable requires a weighing of the government’s interest against an individual’s right to privacy and personal security” (People v Wheeler, 2 NY3d 370, 374 [2004], citing De Bour, 40 NY2d at 215). Given the lesser weight attaching to defendant’s privacy interest as a result of his decision to stop his car beside the hydrant—or, stated otherwise, the reasonable expectation of interaction with the police that arose in the situation in which defendant had placed himself—we find that Officer Bombolino was entitled to make a level I inquiry for the purpose of determining defendant’s license status.7
The foregoing demonstrates that Officer Bombolino had justification for making a level I inquiry of defendant in the performance of his role as an agent of law enforcement (see Hollman, 79 NY2d at 189-190, citing De Bour, 40 NY2d at 219-220). The officer also had justification for making the inquiry in the performance of his public service function, a role in which he had “wide latitude to approach people and ask for information” (Hollman, 79 NY2d at 189, citing De Bour, 40 NY2d at 218).8 As Bombolino testified, patrol officers of the precinct had been *40instructed to “keep all the fire hydrants clear” because blocked hydrants were a “major problem” in the area. Accordingly, Bombolino lawfully approached defendant intending to ask him to move his car away from a hydrant. In our opinion, it is a matter of common sense that a police officer, before directing a person to operate a car not already in motion, should ascertain that the person in the car holds a driver’s license; obviously, if the person does not hold a driver’s license, the officer must make other arrangements for the removal of the car. In this regard, it is significant that a municipality may be exposed to liability if one of its police officers directs a person to move a car without first ascertaining that such person is a licensed driver (see Persaud v City of New York, 267 AD2d 220, 220-221 [1999]; cf. Ohdan v City of New York, 268 AD2d 86, 90 [2000], lv denied 95 NY2d 769 [2000], appeal dismissed 95 NY2d 885 [2000] [issue of city’s liability for its traffic agent’s direction to an unlicensed person to move the car in which he was sitting was properly submitted to the jury, although the jury found in favor of city]). Thus, Officer Bombolino’s need to ensure that the person he intended to ask to move the car was a licensed driver provided another “objective, credible reason” for making a level I inquiry.
Justice Ellerin apparently wishes to deny the relevance of Persaud to the instant case on the ground that Persaud—a negligence case—does not address criminal law issues. Obviously, we do not cite Persaud as authority on the De Bour issues in this case, but to demonstrate the governmental interest in ascertaining the license status of a person whom a police officer *41intends to direct to operate a motor vehicle. Justice Ellerin seems to recognize that the failure of an officer to inquire to ascertain the license status of such a person may constitute actionable municipal negligence, but nonetheless would hold that the inquiry made for that purpose in this case was unlawful.
Having established that Officer Bombolino had grounds for making a level I inquiry, we further conclude that the officer’s request to see defendant’s driver’s license, and his subsequent request for pedigree information that would allow him to ascertain defendant’s license status, were within the proper bounds of that inquiry. Such requests are precisely the kind of nonthreatening, nonaccusatory questions that are appropriate in a level I police inquiry (see Ocasio, 85 NY2d at 985; Hollman, 79 NY2d at 185, 191; People v Faines, 297 AD2d 590, 593 [2002], lv denied 99 NY2d 558 [2002]; Heston, 152 AD2d at 1000; and see Immigration & Naturalization Serv. v Delgado, 466 US 210, 216 [1984] [“interrogation relating to one’s identity or a request for identification by the police does not, by itself, constitute a Fourth Amendment seizure”]). As we stated in Faines, “two requirements of a lawful level I inquiry” emerge from the case law:
“First, [the inquiry] may not involve ‘pointed questions,’ which transform an encounter from one with a merely business-like tint to one with an intimidating or accusatory tone. Second, level I inquiries, when viewed in the aggregate, may not create a reasonable belief that the approached person is an investigatory target.” (297 AD2d at 593.)
The requirements of a “lawful level I inquiry” recognized in Faines were plainly satisfied by Officer Bombolino’s request to see defendant’s driver’s license upon finding him at the wheel of a car blocking a fire hydrant. In making the request, the officer did not pose “pointed” or “accusatory” questions, nor did he do anything (such as ordering defendant to get out of the car, to remain in the car, or to refrain from moving the car) that would have given defendant reason to believe that he was an investigatory target (cf. Harrison, 57 NY2d at 475-477 [police effected level III stop, requiring reasonable suspicion of criminality for justification, by ordering occupants of parked car to remain inside the vehicle]). Further, a request for a driver’s license cannot be deemed to encroach heavily on a motorist’s privacy interests, given that such requests are a common, if unwelcome, part of the driving experience (see Vehicle and Traf*42fic Law § 401 [4] [a motorist is obligated, to produce for inspection, upon a police officer’s request, “all information required concerning his license to operate” the vehicle]). We note that even Justice Ellerin does not claim that the request for defendant’s driver’s license was any more than a level I inquiry.
In fact, it is well established by prior case law that a police officer, in directing a level I request for information to an occupant of an already-stationary vehicle, is entitled to ask such a person—whether the driver or a passenger—for documentary identification, such as a driver’s license. In Ocasio, while the car in which the defendant (the driver) and his passenger were traveling was stopped at a red light, police officers approached each side of the vehicle and “tapped on the window, asking for identification” (85 NY2d at 984 [emphasis added]; see also People v Ocasio, 201 AD2d 15, 17 [1994], affd 85 NY2d 982 [1995] [the Appellate Division decision in the same case notes that the officer “asked, ‘(h)ow you doing, can I see your identification?’ ” and, when asked what was wrong, he “replied, ‘Nothing. I want to see your identification’ ” (emphasis added)]). In response to the request, the defendant’s passenger handed up a wallet containing another man’s driver’s license and credit cards, which led directly to the arrest of both the defendant and the passenger on robbery charges (id.). The Court of Appeals held that this “[i]nitial questioning, limited to a request for identification, was consistent with a request for information, which involves basic, nonthreatening questions regarding, for instance, identity, address or destination” (85 NY2d at 985, citing Hollman, 79 NY2d at 185, 191). Ocasio demonstrates the principle that, where an officer has justification for making a level I inquiry to the occupant of an automobile, a request for a driver’s license or other documentary identification is a valid part of that inquiry. Further, nothing in Ocasio suggests that an officer, once he or she has an “objective, credible reason” to direct a level I inquiry to the occupant of a stopped vehicle, requires further specific justification for requesting documentary identification.
Another case illustrative of a police officer’s right, on a level I request for information, to ask to see the driver’s license of a person in a stopped vehicle, is the Fourth Department’s decision in Heston, which predates Ocasio by about six years. The Heston court held that a police officer properly “approach[ed] . . . an occupied parked car for inquiry,” which inquiry included a request to see the driver’s license of the person at the wheel, *43based on merely “an objective credible reason to do so, irrespective of whether the officer ha[d] any indication of criminal activity” (152 AD2d at 999-1000). As with Ocasio, the primary significance of Heston for the instant case is its recognition of the kind of requests a police officer is permitted to make on a level I inquiry to a person in a stopped car. We do find it significant, however, that the observations that justified the police approach in Heston did not include any circumstances that necessarily indicated criminal activity.
Justice Ellerin, although not citing any decision directly on point, asserts that we are compelled to affirm the order granting defendant’s suppression motion, and dismissing his indictment, because, at the time Officer Bombolino made his approach, “he did not observe any traffic violation,” nor did he “have reason to suspect that defendant’s driver’s license had been suspended.” As Justice Ellerin reasons, since Officer Bombolino had no grounds to suspect that defendant lacked a valid driver’s license, it follows that the officer, notwithstanding his right to ask defendant to move his car, had no right to begin the encounter by asking to see defendant’s driver’s license. Indeed, in Justice Ellerin’s view (as in Justice Tom’s), the officer was not entitled even to ask defendant to identify himself. According to Justice Ellerin, our holding to the contrary (in the words of a prior decision of this Court) “sanction[s] the erosion of [the] fundamental constitutional guarantees . . . [that] shield innocent individuals from the arbitrary assertion of the State’s formidable power” (People v Elam, 179 AD2d 229, 234 [1992], appeal dismissed 80 NY2d 958 [1992]). Needless to say, we disagree. Allowing a police officer to ask a motorist parked at a fire hydrant to show a driver’s license does not erode “fundamental constitutional guarantees.”
Justice Ellerin’s analysis is predicated on her characterization of the case law as requiring that even a level I inquiry be justified by “an articulable suspicion based on knowledge or observation.” Plainly, by “an articulable suspicion,” Justice Ellerin means “an articulable suspicion” that the person in question is involved in some illegality. In the case of a car parked at a fire hydrant, according to Justice Ellerin, the prerequisite to a level I inquiry is the officer’s “objectively credible belief’ that “the person [at the wheel] may not be licensed to drive.” This view, which essentially conflates the grounds for the first three levels of police-civilian encounters (see Hollman, 79 NY2d at 184-185) into one higher standard of reasonable suspicion, is erroneous. *44In order to adhere to this view, Justice Ellerin avoids quoting the Court of Appeals’ repeated statement that a level I inquiry may be justified by circumstances that are “not necessarily indicative of criminality” (see People v McIntosh, 96 NY2d 521, 525 [2001]; Ocasio, 85 NY2d at 985; Hollman, 79 NY2d at 184, 185; De Bour, 40 NY2d at 223; see also id. at 213 [the basis for a level I inquiry “need not rest on any indication of criminal activity”]).
Thus, contrary to Justice Ellerin’s assertion that our holding “is in direct conflict with prior holdings of the Court of Appeals,” the fact is that no authority requires the result the dissenters would reach, nor does any authority mandate the path that either Justice Tom or Justice Ellerin takes to that result.9 Accordingly, even if the question before us is regarded as an open one, this case calls for the exercise of judgment in striking a reasonable balance between the values of individual liberty and public safety in the particular circumstances presented (see Wheeler, 2 NY3d at 374). In our view, when one balances all of the relevant factors—the attenuation of defendant’s privacy interest by reason of his choice to stop his car beside a fire hydrant; the slight degree to which the police action intruded on that already attenuated privacy interest; and the significant governmental interest in public safety and law enforcement that the police action sought to advance—the conclusion is that the circumstances presented by this case constitute one of the “countless situations where there is an objective, credible reason to question a person” (McIntosh, 96 NY2d at 527). In sum, under the circumstances, the officer had an objective, credible reason for asking to see defendant’s driver’s license; that request did not constitute a forcible stop; and, therefore, the request was lawful.
Accordingly, the order of the Supreme Court, New York County (William A. Wetzel, J.), entered on or about September 17, 2001, which granted defendant’s motion to suppress certain physical evidence, should be reversed, on the law and the facts, the motion denied, the indictment reinstated, and the matter remanded for further proceedings.

. The suppression court, which apparently did not question that Officer Bombolino was entitled to direct defendant to move his car away from the fire hydrant, overlooked the fact that Vehicle and Traffic Law § 1202 (b) has been superseded in New York City, pursuant to Vehicle and Traffic Law § 1642 (a) (2), by 34 RCNY 4-08 (e) (2). We and our dissenting colleagues appear to be in agreement that, for purposes of deciding this appeal, there are no substantively *35significant differences between Vehicle and Traffic Law § 1202 (b) and 34 RCNY 4-08 (e) (2).


. The portions of Officer Bombolino’s testimony quoted by Justice Tom do not support Justice Tom’s hypothesis that the police car was stopped for the specific purpose of blocking defendant’s vehicle. To the contrary, such testimony is entirely consistent with the blocking having been incidental. Further, Justice Tom’s apparent suggestion that Officer Bombolino never really intended to tell defendant to move his car is flatly contradicted by the officer’s testimony (in response to the court’s asking “what was your intention when you went to the car?”) that “I wanted to make him move” away from the hydrant. On the facts, we find that the police did not purposefully block defendant’s car; whatever blocking occurred was merely an incidental byproduct of a legitimate police approach.


. We note that Justice Ellerin, although not adopting the analysis of the suppression court and Justice Tom, goes astray by quoting language from People v Williams (79 AD2d 147, 150 [1981]) that refers to the grounds necessary to justify the stop of a moving vehicle for purposes of a license and registration check, not, as here, the grounds needed for checking the license of the occupant of a vehicle already stopped (and blocking a fire hydrant) at the time of the police approach. That the quoted language from Williams refers to the grounds required to stop a moving vehicle is demonstrated by the Williams court’s immediately following citations (omitted from Justice Ellerin’s quotation) to People v Ingle (36 NY2d 413 [1975]) and People v Sobotker (43 NY2d 559 [1978]), each of which deals with a stop of a moving vehicle. The actual holding of the Williams case concerns the propriety of a stop-and-frisk of an individual walking in the street (see 79 AD2d at 147-148), and has no bearing on the question presented by this appeal.


. Although footnote 3 of Justice Tom’s opinion discusses the implications of the retention of a motorist’s driver’s license by the police, the record establishes that no such retention took place in this case. Since defendant did not have his driver’s license with him during this incident, it was impossible for the police to retain his license. It was by entering defendant’s name and date of birth into a mobile computer that the police ascertained that his license had been suspended.


. We see no support in Gonzalez for the position, taken by the suppression court and Justice Tom, that the police executed a level III stop merely by asking to see defendant’s driver’s license while the police vehicle was stopped in a position that incidentally blocked the path of defendant’s vehicle.


. See e.g. Ocasio (85 NY2d at 983, 985 [defendant and another man drove up to a building known for drug dealing, looked up and down the street, entered the building, exited shortly thereafter, and drove away]); Hollman (79 NY2d at 185-186, 193 [after behaving oddly in a bus terminal, defendant boarded a bus and placed his bag on the overhead rack at a distance from his seat]); Harrison (57 NY2d at 475 [defendants’ rental car was in an “extremely dirty condition”]); De Bour (40 NY2d at 220 [defendant crossed the street upon sighting police after midnight in a high crime area]); People v Heston (152 AD2d 999, 1000 [1989], lv denied 76 NY2d 858, 940 [1990] [defendant’s car was parked with the dome light on, in an area frequently used for drinking and drug use]).


. Needless to say, we reject Justice Tom’s mischaraeterization of our analysis as “a transparent attempt to justify the means by the end.” Obviously, the discovery of grounds for defendant’s arrest could not retroactively justify otherwise unlawful police conduct. Our reversal of the suppression order is, of course, based on the view that no unlawful police conduct occurred in this case.


. Justice Ellerin evidently reads Hollman’s statement that “[the] public service approach for information is not the focus of De Bour” (79 NY2d at *40189) as a holding that the exercise of the public service function can never serve as the basis for a level I inquiry. This misstates the meaning of the quoted language, which the Court of Appeals intended as a correction of erroneous dicta in an earlier decision by this Court (Matter of Antoine W., 162 AD2d 121 [1990], affd 79 NY2d 888 [1992]). Specifically, in the course of reversing the delinquency adjudication in Antoine W., the majority of a panel of this Court asserted that De Bour, in discussing the first level of police inquiry, “has reference only to an ‘informational’ approach to a citizen by the police” (162 AD2d at 122), meaning that a level I inquiry could be justified only in the exercise of the public service function, and never in the exercise of the law enforcement function. In Hollman and the simultaneously issued affirmance of Antoine W., the Court of Appeals rejected the analysis of this Court’s Antoine W. majority, and (while nonetheless affirming this Court’s Antoine W. result on other grounds [see 79 NY2d at 889]) reiterated that a police officer may, under appropriate circumstances, make a level I inquiry in carrying out the law enforcement function. Nothing in the Court of Appeals’ decisions in Hollman or Antoine W. supports Justice Ellerin’s view that the Court of Appeals has retracted De Bour’s recognition of the validity of a level I inquiry made in the course of a police officer’s performance of the public service function.


. While each dissenter claims to be in agreement with the other approach, it is curious that the dissenters find it necessary to propound different theories for finding the rather ordinary police conduct in this case to have been unlawful.